FLOYD R. GIBSON, Senior Circuit Judge,
concurring in result:
I concur in the result, and in the majority’s opinion insofar as it decides Colorado River would not have required the district court to retain jurisdiction of this case. However, I do not join in the majority’s conclusion that the district court’s, discretion to dismiss this declaratory judgment action was limited by Colorado River.
The majority correctly points out that neither Colorado River nor Moses H. Cone involved the Declaratory Judgment Act; this inherently and automatically limits their applicability to this case. Furthermore, the rationale supporting Colorado River indicates it does not limit the district court’s discretion in declaratory judgment actions. Colorado River created an exception to the district court’s otherwise “unflagging obligation” to exercise jurisdiction. Moses H. Cone, 460 U.S. at 14-15, 103 S.Ct. at 936-37. In that sense, Colorado River is strikingly similar to a fourth abstention doctrine. GEICO, 917 F.2d at 1147-48 & n. 2. Once jurisdiction is proper, and once it is determined that none of the “four” abstention doctrines apply, it is still within the district court’s discretion to decline to award relief under the Declaratory Judgment Act. Brillhart, 316 U.S. at *836494, 62 S.Ct. at 1175;5 see also 28 U.S.C. § 2201 (1988) (“in a case of actual controversy within its jurisdiction, ... any court of the United States ... may declare the rights and other legal relations of any interested party seeking such declaration____”) (emphasis added). In other words, it appears that Colorado River and Moses H. Cone deal with exceptions to jurisdiction and are really not relevant to a district court’s discretionary authority under the Declaratory Judgment Act. Similarly, GEICO is not precisely on point because there the district court decided it would exercise its jurisdiction under Brill-hart, and the appellant’s challenge was based not on the exercise of that discretion, but rather on the court’s conclusion that Colorado River did not require it to decline jurisdiction over the case. GEICO, 917 F.2d at 1147. I believe the Third Circuit’s view that “the traditional discretion of the federal courts to decide whether to hear declaratory judgment cases is not limited by Colorado River and Moses H. Cone, but will be subject to the ‘liberal interpretation’ to be accorded the Declaratory Judgment Act,” United States v. Commonwealth of Pennsylvania, Department of Environmental Resources, 923 F.2d 1071, 1074 (3d Cir.1991), is correct. I would simply affirm the district court on the ground that it was within its discretion to decline to award relief under the Declaratory Judgment Act, and that it did not abuse its discretion.

. Interestingly, the district court in Brillhart apparently declined to exercise its discretion under the Declaratory Judgment Act because there was a pending state case. Brillhart, 316 U.S. at 493-94 & n. 1, 62 S.Ct. at 1174-75 & n. 1. I do not believe the Colorado River Court intended to overrule Brillhart sub silentio.